IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1025
                            Filed December 24, 2014


IN THE INTEREST OF Z.F., C.F., R.F., AND T.F.,
Minor Children,

B.F., Father,
Appellant,

C.F., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       Two parents appeal from a mandatory review hearing and order setting

permanency hearing. APPEALS DISMISSED.



       Ryan P. Tang of Law Office of Ryan P. Tang, P.C., Cedar Rapids, for

appellants fathers.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Jerry Vander Sanden, County Attorney, and William Croghan, Assistant

County Attorney, for appellee State.

       Robert Davidson, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


VAITHESWARAN, J.

       Four children were removed from their parents’ custody and adjudicated in

need of assistance based on a finding of physical abuse by the parents. The

Department of Human Services subsequently proposed a visitation plan, devised

with input from the children’s therapist. The plan provided for a gradual transition

from fully-supervised visits to unsupervised and overnight interactions between

the parents and children.

       The parents did not object to the plan. The children’s guardian ad litem,

who was not in attendance at the family team meeting discussing the plan, did

object. The juvenile court considered the arguments for and against the plan and

concluded

       any plan to increase contact between the children and their fathers
       should include an ongoing assessment as to whether the level of
       risk of harm to the children if in the care of their fathers has been
       reduced as well as an ongoing evaluation of the impact of
       increasing visitation on the children’s well-being.

The “mandatory review order and order setting permanency hearing” further

stated the court would “reconsider approval of the Department of Human

Services’ plan upon receipt of reports or testimony regarding the fathers’ mental

health evaluations, ongoing therapy and efforts to improve parenting.”           The

parents appealed the order.

       Final orders or judgments are appealable. Iowa R. App. P. 6.101(1). The

mandatory review order and order setting permanency hearing is not a final

order. See In re T.R., 705 N.W.2d 6, 10 (Iowa 2005) (stating a final order is “one

that finally adjudicates the rights of the parties” and stating an order “is not final

when the trial court intends to do something further to signify its final adjudication
                                          3


of the case” and “unless it disposes of all the issues.”). By its terms, the order

leaves open the possibility of revision, on receipt of additional information. While

the parents point out that certain information cited by the juvenile court as

unavailable was actually in the court file at the time of the order, other information

such as evidence from the parents’ individual therapist, had yet to be presented.

We conclude the order, like a permanency review order this court considered in

In re S.K., No. 10-1628, 2011 WL 662837, at *2 (Iowa Ct. App. Feb. 23, 2011),

“essentially maintains the status quo and sets the matter for further review at a

later date.” The order is not appealable as a matter of right. It is interlocutory.

See Iowa R. App. P. 6.104(1).

       Because the order is interlocutory, permission to appeal must be granted.

Id.; In re T.R., 705 N.W.2d at 10. We treat the notice of appeal as an application

for interlocutory appeal and deny permission to appeal for reasons of judicial

economy and efficiency as well as the benefit gained from a more complete

record and a more comprehensive ruling. See Iowa R. App. P. 6.108 (requiring

us to proceed as if the proper form of review had been requested).

       APPEALS DISMISSED.